CORNELIUS, Judge,
concurring in results.
I concur in the results reached by Judge Duncan in his lead opinion. My concurrence herein is based upon the conclusion of law I reached in State v. Wayne Davidson, unpublished, filed at Knoxville, October 29, 1981. I here take notice, also, of Judge Daughtrey’s dissent in State v. Novice Dan Harris, unpublished, filed at Nashville, June 29, 1983.
In the present case we are essentially upholding a search warrant based upon a substantial compliance analysis of the facts relative to the mandate of Rule 41(c), Tenn. R. Crim.P.